DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-7, 9-11 and 52-57, 59-61 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claims 1 and 52, the prior art of record fails to anticipate or render obvious the combined elements/steps of “retrieving the user profile corresponding to the user; determining whether the user profile includes one or more user interest indicators; comparing the one or more user interest indicators with the determined user preference for the first participant; detecting, based on the comparing, whether a conflict exists between the one or more user interest indicators and the determined user preference for the first participant; in response to detecting the conflict: retrieving, from an error log corresponding to the user profile, a logged counter indicating a number of times that the conflict relating to the first participant has occurred; in response to determining that the logged counter is greater than a threshold value, overwriting the stored one or more user interest indictors with the determined user preference for the first participant; and in response to determining that the logged counter is less than a threshold values, logging the conflict with the error log corresponding to the user profile; and refraining from 
The newly found reference Agarwal (U.S. Pub. No. 2010/0131443) discloses if each of the games that the user attended were against a common opponent, it may instead indicate that the user is a fan of the opponent, rather than the local team, and may portend that the user is likely to attend future games at the stadium when the opponent visits, but may be less indicative that the user will attend games when other 
opponents come to town.  Such an indication may be bolstered if the user never or rarely attends baseball games involving other opponents, attends future games involving the same opponent, or exhibits observable behavior indicating an interest in the opponent baseball team – see paragraph 0045.  
Therefore, independent claims 1 and 52 (and their respective dependent claims) are allowed.  Independent claims 1 and 52 comprise a unique combination of elements that are not taught or suggested by the art of record when considering the claims as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 24, 2021.